Citation Nr: 0012554	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for spondylolysis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The appellant served on active duty from November 1961 to 
March 1966.

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied an increased evaluation 
in excess of 10 percent for spondylolysis, and denied 
entitlement to a permanent and total rating for non-service-
connected pension purposes.  In April 1999, the appellant 
filed a Notice of Disagreement and indicated that he was 
initiating an appeal as to both of these issues.  While the 
issues were appellate status at the RO, the appellant was 
granted an increased evaluation of 20 percent for the 
spondylolysis in a May 1999 rating action.  The record 
reflects that a Statement of the Case was furnished in June 
1999; and, in August 1999, the appellant expressed 
disagreement with the 20 percent evaluation for 
spondylolysis.  In September 1999, the RO received a 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), which only made reference to the spondylolysis 
claim, and which was apparently considered by the RO as the 
appellant's Substantive Appeal.  Thus, the Board will 
similarly construe the September 1999 statement as a timely 
filed Substantive Appeal, which specifically limited the 
appellant's perfected appeal to contesting the 20 percent 
rating assigned for spondylolysis.  See 38 C.F.R. § 20.202 
(1999).


REMAND

A review of the record reflects that following certification 
of the current appeal to the Board in January 2000, the 
appellant requested that he be accorded a personal hearing at 
the local VA Office in Los Angeles, California; and he 
included as an attachment to his request the January 2000 
letter that made reference to the Board of Veterans' Appeals.  
In an attempt to clarify whether the appellant wanted a 
hearing before a member of the Board, the appellant was 
issued a letter to this effect in March 2000.  Inasmuch as 
the appellant has not responded to that letter within the 30-
day time frame as set forth in the letter, the Board assumes 
that the appellant still wants a hearing before a member of 
the Board at the regional office.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing for the 
appellant before a member of the Board of 
Veterans' Appeals at the local VA 
Regional Office.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




